Citation Nr: 0611690	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  02-16 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for a chronic prostate 
condition, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for a hiatal hernia, 
currently evaluated as 30 percent disabling.

3.  Entitlement to an effective date earlier than March 10, 
1998, for the grant of the 40 percent rating currently 
assigned for a chronic prostate condition.

4.  Entitlement to an effective date earlier than December 3, 
1998, for the grant of the 30 percent rating currently 
assigned for a hiatal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to May 
1984.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The Board initially considered this appeal in June 
2004 and determined that additional development was necessary 
to comply with the Veterans Claims Assistance Act of 2000 
(VCAA).  This matter is now properly returned to the Board 
for further appellate consideration.


FINDINGS OF FACT

1.  In an unappealed decision, dated in May 1999, the RO 
increased the veteran's rating for his service-connected 
prostate condition to 20 percent, with an effective date of 
March 10, 1998 for the 20 percent rating; in an unappealed 
decision, dated in June 1999, the RO confirmed and continued 
the 20 percent rating.  

2.  On November 3, 1999, the veteran filed his claim for an 
increased rating for his service-connected prostate 
condition.

3.  In May 2001, the RO increased the veteran's rating for 
his service-connected prostate condition to 40 percent, with 
an effective date of March 10, 1998 for the 40 percent 
rating.

4.  The veteran's service-connected prostate condition is not 
shown to require the use of an appliance or the wearing of 
absorbent materials which must be changed more than four 
times per day.  

5.  The veteran submitted his claim for a higher 
(compensable) rating for a hiatal hernia on December 3, 1998.

6.  In May 2001, the RO increased the veteran's rating for 
his service-connected hiatal hernia to 30 percent, with an 
effective date of December 3, 1998 for the 30 percent rating. 

7.  Prior to December 3, 1998, the veteran was afforded 
assessments of GERD and gastritis, his hiatal hernia is not 
shown to have been productive of dysphagia or pyrosis, or to 
have been productive of considerable impairment of health.

8.  As of December 3, 1998, the veteran's hiatal hernia is 
productive of symptoms that include dysphagia, nausea, 
heartburn, and occasional vomiting, but not material weight 
loss and hematemesis or melena with moderate anemia, or other 
symptom combinations productive of severe impairment of 
health.


CONCLUSIONS OF LAW

1.  With regard to the evaluation of the veteran's service-
connected prostate condition, the RO's rating decisions of 
May 1999, and June 1999, are final.  38 U.S.C.A. § 7105(c) 
(West 2002).

2.  The criteria for a rating in excess of 40 percent for a 
prostate condition have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.115a, 
4.115b, Diagnostic Code 7527 (2005).

3.  Prior to December 3, 1998, the schedular criteria for a 
compensable rating for the veteran's service-connected hiatal 
hernia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.31, 4.114, 
Diagnostic Code 7346 (2005).

4.  As of December 3, 1998, the criteria for a rating in 
excess of 30 percent for a hiatal hernia have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.114, Diagnostic Code 7346 (2005).

5.  The criteria for assignment of an effective date prior to 
March 10, 1998 for the grant of a 40 percent rating for a 
prostate condition have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2005).

6.  The criteria for assignment of an effective date prior to 
December 3, 1998, for the grant of a 30 percent rating for a 
hiatal hernia have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

The veteran contends that his prostate condition and hiatal 
hernia have been so severe as to require treatment for many 
years prior to 1998 and, as such, the recent increases in the 
ratings for these disabilities should be assigned effective 
dates prior to 1998.  He also asserts that his disabilities 
are more severe than rated.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

A.  Prostate Condition

On November 3, 1999, the veteran filed a claim for an 
increased rating for his prostate disorder.  See Part II.A.  
Therefore, he could be granted an effective date for an 
increased rating no earlier than November 3, 1998, if it were 
factually ascertainable that an increase in disability had 
occurred within that year.  See 38 C.F.R. § 3.400(o)(2); 
Harper v. Brown, 10 Vet. App. 125, 126 (1997).  In May 2000, 
the RO denied the claim.  The veteran appealed.  In May 2001, 
after additional evidence was received, the RO increased the 
veteran's rating to 40 percent, with an effective date of 
March 10, 1998.  However, since this increase did not 
constitute a full grant of the benefit sought, the increased 
rating issue remains in appellate status.  AB v. Brown, 6 
Vet. App. 35, 39 (1993).  

The veteran's prostate condition has been evaluated under 38 
C.F.R. §  4.115b, Diagnostic Code 7527, which specifically 
directs that prostate gland injuries, infections, 
hypertrophy, and post-operative residuals be rated as voiding 
dysfunction or urinary tract infection, whichever is 
predominant.  

With regard to the criteria for voiding dysfunction, under 
38 C.F.R. § 4.115a, a 60 percent evaluation is assigned when 
there is evidence of required use of an appliance or the 
wearing of absorbent materials which must be changed more 
than four times per day.  The Board notes that under 
38 C.F.R. § 4.115a, there is no provision for a rating in 
excess of 40 percent based on either urinary tract infections 
or urinary frequency.  

In this case, the only medical evidence dated during the time 
period in issue is in the form of VA progress notes, dated 
between 1998 and 2000, and VA examination reports, dated in 
December 1998 and December 2000.  

The VA progress notes show that in December 1999, the veteran 
sought treatment for complaints of the need to get up at 
night numerous times to urinate, and suprapubic pain on 
urination.  The diagnoses included prostatitis.  

The December 1998 VA examination report shows that the 
veteran reported urinary complaints and a history of a 
chronic prostate disorder.  He reported a frequency of 
urination about every 11/2 hours during the day, and nocturia 
about four to five times, as well as hesitancy and a feeling 
of not having emptied his bladder.  He reported having had 
"accidents" on the way to the bathroom, but the examiner 
noted that there was no definite history of incontinence for 
which he needed to wear pads.  The report notes that he was 
taking Terazosin with not much of any relief of his symptoms.  
On examination, the prostate was tender.  PSA was within 
normal limits and urinalysis was unremarkable.  The diagnoses 
were chronic prostatitis, mild left epididymis, and history 
of prostatic hypertrophy.  

The December 2000 VA examination report shows that the 
veteran complained of nocturia approximately five to six 
times per night, pain in his lower left quadrant and under 
his testicles, and some recent incontinence that had not 
required the use of any absorbent materials.  The prostate 
was smooth and not enlarged upon examination and all blood 
work was negative.  It was noted that the veteran continued 
with his employment in pest control and did not require any 
treatment for his history of benign prostatic hypertrophy.

The Board finds that the evidence is insufficient to show 
that the veteran's prostate disorder was productive of the 
need for an appliance or the wearing of absorbent materials 
which must be changed more than four times per day.  There is 
no objective evidence of incontinence and the veteran has 
never required the use of any type of appliance or absorbent 
material.  There is also no evidence of poor renal functions, 
long-term drug therapy and/or hospitalizations for urinary 
tract infections, or recurrent symptomatic infections.  Based 
on the foregoing, the Board finds that the criteria for a 
rating in excess of 40 percent have not been met, that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.  

B.  Hiatal Hernia

On December 3, 1998, the veteran's claim for an increased 
(compensable) rating for his hiatal hernia was received.  See 
Part II.B.  Therefore, he could be granted an effective date 
for an increased rating no earlier than December 3, 1997, if 
it were factually ascertainable that an increase in 
disability had occurred within that year.  See 38 C.F.R. 
§ 3.400(o)(2); Harper, 10 Vet. App. at 126.  In June 1999, 
the RO denied the claim.  The veteran filed a timely notice 
of disagreement, and in May 2001, after additional evidence 
was received, the RO increased his rating to 30 percent, with 
an effective date of December 3, 1998 for the 30 percent 
rating.  See supplemental statement of the case, and rating 
decision, dated in May 2000.  In June 2000, the veteran 
perfected his appeal.  Since the increase to 30 percent did 
not constitute a full grant of the benefit sought, the 
increased rating issue remains in appellate status.  AB.  The 
Board parenthetically notes that the September 2002 statement 
of the case incorrectly lists that rating action on appeal as 
the May 2001 RO decision.  

The veteran's hiatal hernia has been evaluated using criteria 
found at 38 C.F.R. §  4.114, Diagnostic Code (DC) 7346.  
Under DC 7346, a 10 percent rating is warranted with two or 
more of the symptoms for the 30 percent evaluation of less 
severity.  A 30 percent rating is assigned when there is 
evidence of a hiatal hernia with persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 60 
percent rating may be assigned upon a showing of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia, or other symptom combinations productive of 
severe impairment of health.  

In every instance in which the rating schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2005).

1.  Prior to December 3, 1998

The veteran's hiatal hernia has been evaluated as 
noncompensable (0 percent disabling) prior to December 3, 
1998.  

The relevant time period is between December 3, 1997 and 
December 3, 1998.  See 38 C.F.R. § 3.400(o)(2).  VA progress 
notes dated during this time period include a December 1997 
report which notes complaints of left-sided pain, that the 
veteran was on a regular diet, and that he had a good 
appetite.  There was no diagnosis.  Beginning in 1998, the 
veteran received a number of treatments for complaints of 
indigestion, with assessments of gastroesophageal reflux 
disease (GERD), gastritis, and hiatal hernia.  A June 1998 
ultrasound was normal.  In September 1998, he underwent a 
esophagogastroduodenoscopy (EGD), with assessments of GERD 
and gastritis.  At that time, he was noted to complain of 
indigestion, with a soft nontender abdomen.  He denied a 
recent change in appetite, nutritional consult, a special 
diet, and pain.  A report indicates that he swallowed without 
difficulty.  The VA progress notes show that at all times his 
weight was noted to be at or over 200 pounds.  

The Board finds that the criteria for a compensable rating 
have not been met.   Briefly stated, the veteran's hiatal 
hernia is not shown to be productive of two or more of the 
symptoms for the 30 percent evaluation of less severity under 
DC 7346.  In this regard, although the veteran was afforded 
assessments of GERD and gastritis, the medical evidence does 
not show that he had weight loss, hematemesis, melena, or 
anemia.  There is no evidence of dysphagia, or pyrosis, 
substernal or arm or shoulder pain, or that his symptoms were 
productive of considerable impairment of health.  
Accordingly, the Board finds that the criteria for a 10 
percent rating under DC 7346 have not been met prior to 
December 3, 1998, that the preponderance of the evidence is 
against the claim, and that the claim must be denied.  

2.  As of December 3, 1998

VA progress notes, dated between December 3, 1998 and 2000, 
show that the veteran continued to receive treatment for 
complaints of indigestion, and chest and abdominal pain, with 
assessments of GERD, gastritis, and hiatal hernia.  At all 
times his weight was noted to be over 200 pounds.  The VA 
progress notes do not show that the veteran had weight loss, 
hematemesis, melena, or anemia.  Treatment records dated as 
early as 1999 show complaints of epigastric distress and that 
the veteran's abdomen was periodically tender to palpation.  
It appears that over-the-counter medications were used, and 
that the veteran was prescribed additional medications in 
1999 that were not consistently filled.  The reports show 
that the veteran has not required any hospitalizations for 
his hiatal hernia or related symptoms.  

A VA examination report, dated in December 14, 1998, shows 
that the veteran had complaints of some heartburn and acid 
reflux, increasing at night.  He denied any dysphagia, 
hematemesis or melena.  The veteran related having occasional 
substernal chest pain that radiated into his right arm, and 
occasional nausea and vomiting.  On examination, he weighed 
206 pounds.  His abdomen was soft with slight tenderness in 
the epigastric region; there were normal bowel sounds.  CBC 
and CHEM-7 were normal/unremarkable, and there was no 
evidence of anemia.  The diagnosis was hiatal hernia with 
reflux.  

A VA examination report, dated in December 2000, shows that 
the veteran complained of increased symptoms at a VA 
examination performed in December 2000.  He related having 
dysphagia, nausea, heartburn, reflux, gas, indigestion, and 
occasional vomiting.  He again denied melena or hematemesis 
and there was no evidence of anemia.  He reported weight 
gain.  The veteran reported using Prevacid and performing his 
regular work duties without interruption.  Upon examination, 
he had mild tenderness in the epigastric region.  Laboratory 
testing was essentially negative.  The relevant diagnoses 
were hiatal hernia and GERD.    

The Board finds that the claim must be denied.  The veteran 
has complained of symptoms that included dysphagia, nausea, 
heartburn, and occasional vomiting.  However, his weight has 
remained at 200 pounds or more at all times, and there are no 
findings of anemia, melena, or hematemesis.  In summary, the 
evidence is insufficient to show material weight loss and 
hematemesis or melena with moderate anemia, or other symptom 
combinations productive of severe impairment of health.  
Based on the foregoing, the Board finds that the criteria for 
a rating in excess of 30 percent under DC 7346 have not been 
met, that the preponderance of the evidence is against the 
claim, and that the claim must be denied.  

II.  Effective Dates

The effective date provisions for awards of increased 
disability compensation include a general rule which is that 
an award based on a claim for increase of compensation 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a) (West 2002).  The 
corresponding VA regulation expresses this rule as "date of 
receipt of claim or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400(o)(1) (2005).

The law provides an exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation."  38 U.S.C.A. § 5110(a), (b)(2) 
(West 2002).  If the evidence shows that the increase in 
disability occurred prior to the date of receipt of claim, 
the RO may assign the earliest date as of which it is 
ascertainable that the increase occurred as long as the 
claim for the increased disability rating was received 
within a year of the date that the increase occurred.  38 
U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2005); see Harper v. Brown, 10 Vet. App. 125 (1997); 
Quarles v. Derwinski, 3 Vet. App. 129, 134- 135 (1992); 
VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the 
Court held that "38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim (provided that the claim is received within one 
year after the increase)."  Id.  The Court further stated 
that the phrase "otherwise, date of receipt of claim" 
provides the applicable effective date when a factually 
ascertainable increase occurred more than one year prior to 
receipt of the claim for increased compensation.  Id.; see 
also VAOPGCPREC 12-98 at 2.  That is, because neither 38 
U.S.C. § 5110(b)(2) nor 38 C.F.R. § 3.400(o)(2) refer to the 
date of the claim as the effective date of an award of 
increased disability compensation, the effective date for 
increased disability compensation is the date on which the 
evidence establishes that a veteran's disability increased, 
if the claim is received within one year from such date.  
The effective date of an increased rating would be the date 
of claim only if the claim is not received within the year 
following the increase in disability, as explained in 
Harper.  VAOPGCPREC 12-98 at 3.

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise, in other 
words, that the service-connected disability must have 
increased in severity to a degree warranting an increase in 
compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 
(1992).  Thus, determining whether an effective date 
assigned for an increased rating is correct or proper under 
the law requires (1) a determination of the date of the 
receipt of the claim for the increased rating as well as (2) 
a review of all the evidence of record to determine when an 
increase in disability was "ascertainable."  Id. at 521.

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished by the RO, a timely substantive appeal.  See 
38 C.F.R. § 20.200 (2005).  A substantive appeal consists of 
a properly completed VA Form 9 or correspondence containing 
the necessary information.  See 38 C.F.R. § 20.202 (2005).  A 
substantive appeal must generally be filed within sixty days 
from the date that the agency of original jurisdiction mails 
the statement of the case to the appellant, or within the 
remainder of the one-year period from date of mailing of the 
notification of the determination being appealed, whichever 
period ends later.  See 38 C.F.R. § 20.302 (2005).

A.  Prostate

The veteran contends that an effective date earlier than 
March 10, 1998, should be assigned for the increase to 40 
percent for his prostate condition because he had initially 
appealed the assignment of a noncompensable rating in 1994.  
He testified before the Board that he was issued a statement 
of the case with respect to his appeal of the initial 
noncompensable rating, but elected not to perfect his appeal 
after being advised by a VA representative that filing a 
substantive appeal at that time would slow down the process 
of a pending appeal related to a back disability.  The 
veteran reiterated in his testimony that he did not perfect 
his 1994 appeal, but believed that the current increase 
should be related back to that time because he now believes 
that the advice he was given was in poor judgment.

As noted above, the Board must determine the date of receipt 
of the appellant's increased rating claim, and then 
determine the date that it became factually ascertainable 
that the appellant's service-connected disability increased 
in severity.  

In May 1994, the Board granted service connection for a 
prostate disorder.  There was no appeal, and the Board's 
decision became final.  See 38 U.S.C.A. § 7104(b) (West 
2002).  In June 1994, the RO effectuated the Board's decision 
and assigned a noncompensable evaluation for the veteran's 
prostate disorder, with an effective date for service 
connection of April 24, 1991.  The veteran filed a timely 
notice of disagreement to the RO's June 1994 decision, and a 
statement of the case was issued in August 1995.  However, a 
timely substantive appeal was not received, and the RO's 
decision became final.  See 38 U.S.C.A. § 7105(c) (West 
2002).  

On March 10, 1998, the veteran's claim for an increased 
(compensable) rating for his prostate disorder was received.  
In May 1999, the RO granted the claim to the extent that it 
assigned a 20 percent evaluation, with an effective date of 
March 10, 1998 for the 20 percent rating.  In June 1999, 
after additional evidence was received, the RO confirmed and 
continued the 20 percent rating.  There was no appeal to 
either the RO's May 1999 or June 1999 decision, and they 
became final.  Id.    

On November 3, 1999, the veteran filed a claim for an 
increased rating for his prostate disorder.  In May 2000, the 
RO denied the claim.  The veteran appealed.  In May 2001, 
after additional evidence was received, the RO increased the 
veteran's rating to 40 percent, with an effective date of 
March 10, 1998.  

The Board initially notes that a review of the RO's May 2001 
rating decision shows that the RO assigned an effective date 
of March 10, 1998 based on the conclusion that this was "the 
date of receipt of the veteran's claim."  However, as 
previously noted, the veteran filed a claim for an increased 
rating for his prostate condition on March 10, 1998 that was 
denied by the RO in May and June of 1999.  There was no 
appeal of these decisions, and they became final.  In fact, 
the rating decision on appeal stems from the receipt of the 
veteran's claim on November 3, 1999.  This fact was duly 
noted in the July 2000 statement of the case.  There is no 
evidence of a formal claim or written intent to file a claim 
for an increased rating for the veteran's prostate disorder 
dated between the RO's June 1999 decision and November 3, 
1999.  See 38 C.F.R. §§ 3.155, 3.157 (2005).  Although RO 
documents dated after the July 2000 statement of the case 
indicate that his claim was filed on March 10, 1998, given 
the foregoing, these appear to be incorrect.  See 38 C.F.R. 
§ 3.400(o)(2).   

In summary, the Board has determined that the earliest date 
of the veteran's increased rating claim is November 3, 1999.  
Therefore, he could be granted an effective date no earlier 
than November 3, 1998, if it were factually ascertainable 
that an increase in disability had occurred within that year.  
See 38 C.F.R. § 3.400(o)(2); Harper, 10 Vet. App. at 126.  As 
the RO has assigned an effective date of March 10, 1998 for 
the 40 percent rating, and as there is no legal basis upon 
which the Board could assign an effective date prior to 
November 3, 1998, even if the claim was otherwise supported 
by the medical evidence, the claim must be denied.  To the 
extent that it has been argued that the veteran intended to 
appeal the RO's June 1994 rating decision, but that he relied 
upon the advice of a VA employee who told him not to appeal, 
there is no objective evidence in the record to corroborate 
this argument, and in any event, the Board is bound by the 
law.  The Board has no authority to grant benefits to achieve 
what it thinks would be an equitable result.  See 38 U.S.C.A. 
§§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 
425 (1994); see also Smith v. Derwinski, 2 Vet. App. 429, 
432-33 (1992).  Accordingly, the claim must be denied.  

B.  Hiatal Hernia

The veteran asserts that the 30 percent rating assigned for 
his hiatal hernia should be effective earlier than December 
3, 1998, because his disability required treatment prior to 
that time.  He does not point to any specific time period in 
which he believes his symptoms began to increase to a 
compensable level.

In February 1985, the RO granted service connection for a 
hiatal hernia, evaluated as noncompensable.  There was no 
appeal, and the RO's decision became final.  See 38 U.S.C.A. 
§ 7105(c).  On December 3, 1998, the veteran's claim for an 
increased (compensable) rating for his hiatal hernia was 
received.  In May 1999, the RO denied the claim.  There was 
no appeal to the RO's May 1999 decision, and it became final.  
Id.  After additional evidence was received, the RO again 
denied the claim in June 1999.  The veteran was notified of 
the RO's June 1999 decision by a letter, dated in July 1999.  
In August 1999, the veteran specifically filed a notice of 
disagreement as to the RO's "July 1999" decision, which 
denied a compensable rating for his hiatal hernia.  Following 
the issuance of a February 2000 statement of the case, and a 
May 2000 supplemental statement of the case, he perfected his 
appeal in June 2000.  

In summary, the veteran filed his claim on December 3, 1998.  
There is no evidence of a formal claim or written intent to 
file a claim for an increased rating for his hiatal hernia 
prior to December 3, 1998.  See 38 C.F.R. §§ 3.155, 3.157.  
In addition, in part I.B., the Board determined that this 
disability is not shown to be compensably disabling prior to 
December 3, 1998, or more than 30 percent disabling as of 
December 3, 1998.  The Board's discussion of this issue is 
incorporated herein.  Given the foregoing, the Board finds 
that the preponderance of the evidence is against the claim, 
and that the claim for an effective date prior to December 3, 
1998 for a 30 percent rating for the veteran's hiatal hernia 
must be denied.


III.  VCAA

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in June 2004 and August 2004, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claims, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim was not initially provided as is now 
required by Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506 (March 2006).  However, the veteran was not 
prejudiced in this case as his claims are for entitlement to 
increased ratings and earlier effective dates, and he has 
been given specific notice with respect to the applicable 
laws in the statements of the case, and supplemental 
statements of the case, to include the provisions at 
38 C.F.R. § 3.400 and the ratings criteria at 38 C.F.R. 
§ 4.114, Diagnostic Code 7346 and 38 U.S.C.A. §§ 4.115a and 
4.115b and Diagnostic Code 7527.  Finally, the Board notes 
that the veteran was supplied with the complete text of 38 
C.F.R. § 3.159(b)(1) by way of the October 2001 and September 
2002 SOCs and the July 2005 SSOC.  Accordingly, the Board 
finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C. Section 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial appealed AOJ decision was pending at 
the time the VCAA was enacted and, as such, notice prior to 
the decision was not possible.  The Court acknowledged in 
Pelegrini that some claims were pending at the time the VCAA 
was enacted and that proper notice prior to the initial AOJ 
decision was impossible.  In such cases, there is no error in 
not providing notice specifically complying with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Rather, the timing problem can be 
cured with issuance of a VCAA notice and readjudication of 
the claim by the agency of original jurisdiction.  
Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

In this case, the VCAA letters were provided by the AOJ in 
June and August of 2004, and the RO readjudicated the claims 
in July 2005.  See July 2005 SSOC.  In summary, the claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notice.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
scheduling him for physical examinations, and by affording 
him the opportunity to give testimony before the Board in 
June 2003.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  The Board 
concludes, therefore, that decisions on the merits at this 
time do not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

A rating in excess of 40 percent for a chronic prostate 
condition is denied.

Prior to December 3, 1998, a compensable rating for a hiatal 
hernia is denied. 

As of December 3, 1998, a rating in excess of 30 percent for 
a hiatal hernia is denied.

An effective date prior to March 10, 1998 for the grant of a 
40 percent rating for a prostate condition is denied.




An effective date prior to December 3, 1998 for the grant of 
a 30 percent rating for a hiatal hernia is denied.


____________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


